NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JERRY LEE PRITCHETT,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-1066
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.

Jerry Lee Prichett, pro se.


PER CURIAM.

              Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Batie v.

State, 534 So. 2d 694 (Fla. 1988); State v. Hogan, 451 So. 2d 844 (Fla. 1984);

Banaszak v. State, 579 So. 2d 867 (Fla. 2d DCA 1991); Dailey v. State, 501 So. 2d 15

(Fla. 2d DCA 1986); State v. Wells, 466 So. 2d 291 (Fla. 2d DCA 1985).



KELLY, ATKINSON, and SMITH, JJ., Concur.